
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6371
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 14, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 40, United States Code, to
		  transfer certain functions from the General Accountability Office to the
		  Department of Labor relating to the processing of claims for the payment of
		  workers who were not paid appropriate wages under certain provisions of such
		  title.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Claims Processing for
			 Federal Contractor Employees Act.
		2.Transfer of
			 administrative authority to the Department of Labor
			(a)Authority of
			 Comptroller General To pay wages and list contractors violating
			 contractsSection 3144 of
			 title 40, United States Code, is amended—
				(1)in the section
			 heading, by striking of
			 Comptroller General; and
				(2)in subsection
			 (a)(1), by striking Comptroller General and inserting
			 Secretary of Labor.
				(b)Report of
			 violations and withholding of amounts for unpaid contracts and liquidated
			 damagesSection 3703(b)(3) of title 40,
			 United States Code, is amended by striking Comptroller General
			 both places it appears and inserting Secretary of Labor.
			
	
		
			Passed the House of
			 Representatives November 13, 2012.
			Karen L. Haas,
			Clerk
		
	
